Case 19-33286   Doc 30   Filed 01/13/20 Entered 01/13/20 16:17:41   Desc Main
                           Document     Page 1 of 6
Case 19-33286   Doc 30   Filed 01/13/20 Entered 01/13/20 16:17:41   Desc Main
                           Document     Page 2 of 6
Case 19-33286   Doc 30   Filed 01/13/20 Entered 01/13/20 16:17:41   Desc Main
                           Document     Page 3 of 6
Case 19-33286   Doc 30   Filed 01/13/20 Entered 01/13/20 16:17:41   Desc Main
                           Document     Page 4 of 6
Case 19-33286   Doc 30   Filed 01/13/20 Entered 01/13/20 16:17:41   Desc Main
                           Document     Page 5 of 6
Case 19-33286   Doc 30   Filed 01/13/20 Entered 01/13/20 16:17:41   Desc Main
                           Document     Page 6 of 6
